Citation Nr: 1512381	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as a rash.

2.  Entitlement to service connection for residuals of left eyelid surgery.  

3.  Entitlement to an initial compensable evaluation for scar, left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1973.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of left eyelid surgery and an initial compensable evaluation for scar, left shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current skin rash is related to active duty.


CONCLUSION OF LAW

A skin disability, claimed as a rash, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an April 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, internet research articles submitted by the Veteran and the Veteran's own statements in support of his claim.  In April 2010 correspondence, the Veteran indicated that he had enclosed all the remaining information or evidence to give VA to support his claim, and requested that VA decide his claim as soon as possible.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted an examination in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate, in that it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for a rash that he incurred when acid splashed on his skin while he was working in the motor pool during active duty.  The Veteran's service treatment records reflect that the Veteran was treated for a rash on the face in 1971, diagnosed as tinea, and given lotion for treatment.  His skin was noted to be normal at separation.  

The post-service medical records are negative for a skin rash for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records dated during the appeal period show that the Veteran has vitiligo.  However, they do not link this to the Veteran's active duty.  

The July 2010 VA examination provides a diagnosis of generalized vitiligo affecting less than 1% of the face.  The examiner stated the opinion that the Veteran's vitiligo was not caused by nor secondary to his military service, nor did it have its onset in military service.  

The examiner reviewed the findings in the Veteran's service treatment records and commented that the Veteran did not have persistent hypopigmentation of the facial area which would have been the diagnosable condition (very white, pale, very noticeable, affecting the lips and other areas).  There were no post-service medical records reflecting that the Veteran's vitiligo continued and progressed during the presumptive period.  Therefore, the examiner stated that he must conclude that the vitiligo which the Veteran currently had was not related to the tinea that was treated and resolved [during active duty].  These were 2 different conditions which were readily recognizable in that tinea can be treated and it goes away.  Vitiligo does not go away.  It remains persistent and generally continues on to other parts of the body.  Therefore, in conclusion, the examiner stated that it was his opinion that the Veteran's rash that he was treated for while on active duty was not the same condition of vitiligo which the Veteran had now. 

The Board finds that the July 2010 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record, including the Veteran's service treatment records.  The examiner explained his opinion with references to the Veteran's active duty and post-service medical history, as well as medical principles and his own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the July 2010 VA opinion.  In fact, the medical record is negative for any evidence linking the Veteran's current vitiligo to his active duty or to any findings in his service treatment records.  

The Board acknowledges the internet articles submitted by the Veteran regarding the effects of sulfuric acid, the nature of vitiligo and chemicals known to trigger contact/occupational vitiligo.  However, these documents are too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to sulfuric acid during active duty, which caused his current vitiligo.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The articles in the current case do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity a relationship or connection between the Veteran's active duty and his current vitiligo.

The Board notes that the Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current vitiligo is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a skin disability, claimed as a rash.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a skin disability, claimed as a rash, is denied.  


REMAND

The Veteran's service treatment records reflect that he underwent surgical removal of a hordeolum of the left upper eye lid in 1969.  On his October 2010 notice of disagreement, the Veteran provides that he had experienced left eye symptoms ever since the surgery.  He states that he so informed the VA examiner who gave a negative August 2010 VA medical opinion, but the VA examiner ignored him.  A review of the August 2010 VA examination is negative for any analysis of the Veteran's complaints of continuity of left eye symptoms from separation to the present.  The Veteran's testimony is highly relevant to his claim and must be considered by a VA examiner.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The most recent VA examination of the Veteran's service-connected left shoulder scar was conducted in July 2010.  Subsequently dated VA treatment records reflect that the Veteran sought treatment for left shoulder pain.  He linked the pain to an injury he received while in the military and to the left shoulder surgery.  He stated that the pain was great enough to limit his comfort and activity.  

Therefore, due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected left shoulder scar on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the left eyelid, to include residuals of left eyelid surgery, that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any disability of the left eyelid, to include any residuals of left eyelid surgery, is causally related to the Veteran's active duty, including the 1969 surgical removal of a hordeolum of the left upper eye lid.

The examiner must consider the Veteran's lay statements regarding post-service continuity of symptoms.  

A complete rationale for all opinions expressed must be provided.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left shoulder scar.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


